Cite as 2014 Ark. App. 533

                ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-14-278


BAKER IMPLEMENT COMPANY,                         Opinion Delivered   October 8, 2014
INC., and UNION INSURANCE OF
PROVIDENCE                                       APPEAL FROM THE ARKANSAS
                     APPELLANTS                  WORKERS’ COMPENSATION
                                                 COMMISSION
V.                                               [NO. G210680]

HENRY E. FOX
                                 APPELLEE        AFFIRMED



                        ROBERT J. GLADWIN, Chief Judge

       On February 12, 2014, the Arkansas Workers’ Compensation Commission

(Commission) found that appellee Henry E. Fox proved by a preponderance of the evidence

that he sustained a compensable injury. On appeal, Baker Implement Company, Inc., and

Union Insurance of Providence contend that there was no substantial evidence that appellee

suffered any compensable injury and that the award of benefits should be reversed. Appellee

contends that appellants ignore Dr. John Campbell’s medical opinion that the injury was

caused by the on-the-job incident; thus, substantial evidence was before the Commission.

       The pertinent portion of Dr. Campbell’s testimony is as as follows:

       I asked him specifically, and I noted when Mr. Fox first came to see me on his intake
       form, he had checked no, to whether he was injured on the job. The patient told me
       in hindsight his wife had filled out that form because he was unable to write at that
       time. He tells me that at that time he clearly thought this was a work-related injury.
       He recalled being hurt on the job approximately on October 23, 2012, working at a
       company named Baker Implements. He told me that the mechanism of the injury was
       that he was installing a power take-off unit under a tractor and was pulling on some
       equipment and bracing the back of his head against a tire, and immediately noticed
                               Cite as 2014 Ark. App. 533

      some discomfort in his neck and arms. By the following morning his fingers were
      numb and he reported to Dr. Spanos.
      ....
      I told him that my opinion, based on the information the patient had given me, I
      thought the major cause of his disc herniation was the incident that he described to me
      later that had occurred on October 23.
      ....
      At the time of the surgery, I was not thinking about what had caused the compression
      of the cord and fluid edema. I was trying to get the pressure off his cord.
      ....
      It can happen that in many instances someone with a condition or a problem or an
      injury is more concerned about the injury rather than how it happened or providing
      that information to me.

      I feel based on the history of Mr. Fox, of his on-the-job injury, I feel that represents
      a major cause of the cervical disc injury that required surgery.

      I think it is important to note that, during the time of the surgery, we did find quite
      a few disc fragments. And I think that pathologic finding would be consistent with the
      injury that he went on to describe to me later on in January.
      ....
      But when I see disc fragments, it would make me more suspicious that there was an
      acute change that would cause him to suddenly have neurologic complaints and
      findings.

      The arguments advanced by appellants challenge the sufficiency of the evidence. This

argument is based entirely on matters of weight and credibility, matters within the sole

province of the Commission. St. Edward Mercy Med. Ctr. v. Warnock, 2013 Ark. App. 518,

429 S.W.3d 348. Because the only substantial question involved in the appeal is the

sufficiency of the evidence, and because the Commission’s opinion adequately explains the

decision, we affirm by memorandum opinion pursuant to sections (a) and (b) of our per

curiam In re Memorandum Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985).

       Affirmed.
       WOOD and BROWN, JJ., agree.
       Anderson, Murphy & Hopkins, L.L.P., by: Randy P. Murphy and Kyle E. Burton, for
appellants.
       McDaniel & Wells, P.A., by: Phillip Wells and Robert Wells, for appellee.


                                             2